Citation Nr: 1533576	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012 the Veteran testified before the undersigned Veterans Law Judge at a hearing in Albuquerque, New Mexico.  A transcript of this hearing is of record.

In a prior November 2013 decision, the Board found new and material evidence had been presented regarding entitlement to service connection for bilateral hearing loss and tinnitus, and these issues were reopened.  The Board then remanded the issues of entitlement to service connection for hearing loss and tinnitus for further development.  Specifically, the Board requested an additional VA examination be provided.  The requested action was completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As the representative noted in the July 2015 brief, evidence was added to the electronic file after the RO issued a supplemental statement of the case and re-certified the appeal to the Board in April 2014.  However, the representative waived RO consideration of this evidence, so the Board can proceed.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability which began during, or was otherwise caused by, his active duty service.

2.  The Veteran's currently diagnosed tinnitus began during, and continued since, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing Loss

As discussed, the Veteran is seeking service connection for bilateral hearing loss.  Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case the evidence, including the Veteran's service records, reflect he served as a member of the cannon crew during his active duty service.  Therefore, he was exposed to very loud noises during his active duty service.  However, the mere exposure to acoustic trauma during active duty service is not sufficient to establish service connection.  Rather, the in-service noise exposure must cause or aggravate his current hearing loss disability.

Throughout the period on appeal, the Veteran has asserted his current hearing loss is related to his in-service noise exposure.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss from military service in the 1970s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any hearing loss or tinnitus disability during his active duty service.  During his March 1970 pre-induction examination, audiometric testing was conducted and revealed normal hearing acuity, as summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
15
LEFT
5
5
0
--
5

During his November 1971 separation examination audiometric testing again demonstrated normal hearing acuity, as summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Moreover, in his accompanying report of medical history the Veteran specifically denied experiencing any hearing loss.  Therefore, service treatment records do not reflect the Veteran developed hearing loss during his active duty service.

It is not clear from the post-service medical evidence if the Veteran currently has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The earliest audiometric testing of record was conducted by a private audiologist, Dr. P., in January 2005.  Although Dr. P. opined the Veteran had slight to mild sensorineural hearing loss, audiometric testing revealed hearing loss disability for VA purposes in his left ear only, as summarized in the chart below.








HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
25
30
LEFT
15
30
30
25
30

In August of that same year, results from a VA examination reflect the Veteran did not have a hearing loss disability in either ear.  The results from Maryland CNC word discrimination testing was 100 percent in both ears, suggesting normal hearing.  Additionally, as summarized in the chart below, audiometric testing did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 in either ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
10
20
15
25
25

The Veteran's hearing acuity was evaluated by private physicians from 2008 through 2010.  In February 2009, Dr. P. opined the Veteran had mild high frequency hearing loss bilaterally with good discrimination scores.  Unfortunately, Dr. P did not include the results from any testing conducted, and therefore the Board is unable to determine if the Veteran met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.

In April 2009, Dr. P. noted the Veteran had mild hearing loss in both ears with 92% discrimination scores, although he did not indicate whether Maryland CNC word testing was used, as required by 38 C.F.R. § 3.385.  Finally, in March 2010 an additional private audiologist, Dr. C., opined the Veteran had mild sensorineural hearing loss bilaterally, but also did not include the results from any audiometric testing conducted.  Therefore, these records do not reflect a hearing loss disability under 38 C.F.R. § 3.385.

In July 2011, the Veteran was provided with an additional VA examination.  Audiometric testing did not establish the Veteran experienced a hearing loss disability for VA purposes, as reflected in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
15
25
LEFT
10
25
20
15
25

However, the results from Maryland CNC word testing were 68% in the right ear and 74% in the left ear, suggesting bilateral hearing loss disability under 38 C.F.R. § 3.385.

Finally, in January 2014 the Veteran was provided with an additional VA examination upon remand.  During this examination, the results of audiometric testing did not meet the criteria of 38 C.F.R. § 3.385, as summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
10
20
LEFT
15
25
20
15
20

Additionally, the results of Maryland CNC word discrimination testing was 94% in both ears.  Therefore, the results from the Veteran's most recent VA examination do not reflect he has a hearing loss disability for VA purposes in either ear.

Based on the foregoing, although the results of some testing of hearing acuity reflect the Veteran had a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, the results of other testing, including his most recent January 2014 VA examination, reflect the Veteran does not experience a hearing loss disability for VA purposes in either ear.

However, even assuming a current hearing loss disability is established, the evidence does not reflect the Veteran's current loss of hearing acuity is related to his active duty service.

The Board has considered that in his January 2005 medical report, Dr. P. opined the Veteran's bilateral hearing loss was "probably noise-induced due to noise exposure during Vietnam War."  However, Dr. P. did not provide any rationale in support of this opinion which the Board could consider and weigh against other opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, his opinion is less probative.

The August 2005 VA examiner opined the Veteran's hearing loss was not related to his active duty service because his hearing acuity was normal at separation.  However, because normal hearing at separation does not preclude a claim for service connection, this examiner's report was not adequate, and therefore also not probative.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In a February 2008 private record, Dr. P. noted the Veteran had some post-service noise exposure while working for the fire department.  He then opined the Veteran had probable "acoustic trauma noise exposure during his work with the army superimposed with some presbycusis" (age-related hearing loss).  However, Dr. P. again did not include any rationale for his opinion, including addressing the Veteran's post-service noise exposure.  Therefore, this report is again less probative.

In his July 2011 report, the VA examiner opined the Veteran's hearing loss was not related to his active duty service.  The examiner explained that the Veteran had normal hearing at his entrance and exit examinations, and no significant threshold shifts were noted between these two examinations.  However, during his 2012 hearing, the Veteran and his representative asserted the examiner failed to consider the Veteran's high probability of noise exposure based on his duties during active duty service.

Accordingly, in January 2014 the Veteran was provided with another VA examination.  This examiner considered the Veteran's in-service noise exposure, including due to tanks and artillery, but opined the Veteran's hearing loss was not related to his active duty service.  He explained that the Veteran's hearing was normal at entrance and exit from service, and no threshold shifts were noted in comparing these two examinations.  He further explained that because there were no threshold shifts in hearing acuity demonstrated during service, then there was no in-service noise injury which changed his hearing acuity.  Because this report provides a clear opinion and a supporting rationale, it provides probative evidence against the Veteran's appeal.

As discussed above, the evidence is not clear whether the Veteran has a current hearing loss disability for VA purposes.  However, even assuming a hearing loss disability is established, the evidence does not establish the Veteran's current loss of hearing acuity was related to his noise exposure during active duty service.  No in-service hearing loss is demonstrated, and the Veteran denied experiencing any hearing problems during service.  After his separation from active service, the Veteran worked for the fire department for several years, where he experienced some additional exposure to very loud noises.  Furthermore, the evidence does not reflect he sought any medical treatment for loss of hearing acuity until approximately 2005, more than thirty years after his separation from active duty service.  Although his private physicians related his hearing loss to his in-service noise exposure, they did not provide any rationale in support of their opinion.  Instead, the report from the most recent VA examiner provides probative evidence against the Veteran's appeal.  Therefore, when considered as a whole, the evidence does not establish the Veteran's current loss of hearing acuity began during, or was otherwise caused by, his active duty service.  Accordingly, the elements of service connection have not been met and the Veteran's appeal is denied.

Tinnitus

The Veteran is also seeking service connection for tinnitus.  Throughout the period on appeal, the Veteran has consistently reported experiencing a ringing in his ears, described as the noise similar to the noise produced by a neon light during his January 2005 report with Dr. P.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the evidence reflects the Veteran has a current tinnitus disability.

The medical evidence includes the reports from the July 2011 and January 2014 VA examiners who each opined the Veteran's current tinnitus was related to his hearing loss, and not his in-service noise exposure, providing evidence against the Veteran's appeal.

However, the evidence also includes the reports from several private physicians, including medical reports from Dr. P. in April 2009 and Dr. C. in March 2010, relating the Veteran's currently diagnosed tinnitus to his exposure to loud noise levels in service without ear protection.  Furthermore, during his most recent January 2014 VA examination, the Veteran reported his tinnitus began during, and has continued since, his active duty service.  As discussed, the Veteran is competent to report his symptoms of tinnitus, providing evidence in support of his appeal.

VA regulations provide that if the evidence for and against the Veteran's claim are at the very least in relative equipoise, reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, in this case the Board finds reasonable doubt is resolved in the Veteran's favor, and his appeal for service connection for tinnitus is granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In February 2012, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to his active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, but no such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  As discussed above, although the initial August 2005 VA examination did not contain an adequate nexus opinion, and the July 2011 examination did not consider the Veteran's level of in-service noise exposure, an additional examination was provided in January 2014. The Board finds this most recent VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Therefore, this examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeals. 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.





	(CONTINUED ON NEXT PAGE)

REMAND

In a December 2014 rating decision, the RO denied entitlement to TDIU.  In January 2015, the Veteran filed a timely written notice of disagreement.  Based on review of the claims file, it does not appear a statement of case has been issued regarding this matter.  Accordingly, the Veteran's January 2015 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to TDIU.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case regarding entitlement to TDIU.  The RO should also advise the Veteran that he must file a substantive appeal by December 18, 2015, or within 60 days of the statement of the case, whichever date is later.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


